Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art f record fails to teach a dual-band antenna comprising inter alia: a grounding component coupled to a first feed point and a second feed point of an antenna, wherein the grounding component forms a first path and a second path between the first feed point and the second feed point, wherein a first path length of the first path and a second path length of the second path are integer multiples of a first wavelength of the first signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan et al (US 2013/0106670) teach a dual-band antenna comprising: a first antenna having a first feed point; a second antenna having a second feed point; and, a grounding component electrically coupled to the first feed point and the second feed point.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/            Primary Examiner, Art Unit 2845